             Case 6:20-cv-01157-ADA Document 8 Filed 12/28/20 Page 1 of 5

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
GLU MOBILE INC.

vs.                                                 Case No.: 6:20-cv-01157-ADA
REWORKS OY


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Ehsun Forghany                                            , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Plaintiff Glu Mobile Inc.                         in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               MORGAN, LEWIS & BOCKIUS LLP                               with offices at:

               Mailing address: 1400 Page Mill Road

               City, State, Zip Code: Palo Alto, CA 94304

               Telephone: 650-843-4000                      Facsimile: 650-843-4001


       2.      Since    05/20/2015                            , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 302984                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Northern District of California              05/20/2015

               Central District of California               06/18/2015

               SEE ATTACHED
     Case 6:20-cv-01157-ADA Document 8 Filed 12/28/20 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
      N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
      N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
      N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-01157-ADA Document 8 Filed 12/28/20 Page 3 of 5

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Elizabeth M. Chiaviello

                 Mailing address: Morgan, Lewis & Bockius LLP, 1000 Louisiana St., Ste 4000

                 City, State, Zip Code: Houston, TX 77002

                 Telephone: 713-890-5000


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Ehsun Forghany                            to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Ehsun Forghany
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the   28th   day of December              , 2020 .

                                                        Ehsun Forghany
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
        Case 6:20-cv-01157-ADA Document 8 Filed 12/28/20 Page 4 of 5




                              COURT ADMISSIONS FOR
                                  EHSUN FORGHANY
COURT ADMITTED                                     ADMISSION DATE
California State Bar, Bar No. 302984               05/20/2015
District of Columbia State Bar, Bar No. 1032569    07/08/2016
Northern District of California                    05/20/2015
Central District of California                     06/18/2015
Southern District of California                    06/02/2015
Eastern District of California                     06/19/2015
Colorado District Court                            07/17/2019
U.S. Court of Appeals for the Ninth Circuit        06/18/2015
U.S. Court of Appeals for the Federal Circuit      07/06/2015
             Case 6:20-cv-01157-ADA Document 8 Filed 12/28/20 Page 5 of 5

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

GLU MOBILE INC.

vs.                                                Case No.: 6:20-cv-01157-ADA
REWORKS OY



                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Ehsun Forghany                                        , counsel for

Plaintiff Glu Mobile Inc.                         , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Ehsun Forghany                         may appear on behalf of Plaintiff Glu Mobile Inc.

in the above case.

       IT IS FURTHER ORDERED that Ehsun Forghany                                            , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the               day of December                           , 20          .




                                                   UNITED STATES DISTRICT JUDGE
